Citation Nr: 0010795	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-10 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for bipolar disorder, prior to April 10, 
1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

FINDING OF FACT

1.  A December 1990 Board decision denied service connection 
for a psychiatric disorder; after the veteran filed an 
application to reopen his claim in 1991, an RO decision in 
September 1993 granted service connection and assigned a 50 
percent rating for a bipolar disorder, effective from April 
10, 1991, or the date of receipt of the reopened claim.  

2.  February 1996 Board decision denied an effective date for 
the grant of service connection for a bipolar disorder prior 
to September 16, 1991; a subsequent RO decision in July 1996 
increased the rating for the veteran's service-connected 
bipolar disorder to 100 percent, effective from April 10, 
1991.  


CONCLUSION OF LAW

An effective date for the grant of service connection for a 
bipolar disorder, prior to April 10, 1991, is not warranted.  
38 U.S.C.A. § 5110(a); (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 1990 Board decision denied service connection for 
a psychiatric disorder.  After the veteran filed an 
application to reopen his claim in 1991, an RO decision in 
September 1993 granted service connection and assigned a 50 
percent rating for a bipolar disorder, effective from April 
10, 1991, or the date of receipt of the reopened claim.  

The veteran's claim of entitlement to an earlier effective 
date for service connection for bipolar disorder was 
previously considered and denied by the Board of Veterans' 
Appeals in February 1996.  At that time, the veteran asserted 
that he should be entitled to service connection retroactive 
to September 1988, the date of his original claim.  However, 
the veteran was found to have originally submitted his claim 
in June 1989.  At any rate, the Board found in February 1996 
that, since there was a December 1990 Board decision of 
record that denied service connection for a bipolar disorder, 
the proper effective date for establishment of service 
connection for the veteran's bipolar disorder was the date of 
receipt of his reopened claim,   which the Board noted to be 
September 16, 1991 rather than April 10, 1991.  The veteran 
did not appeal this decision to the United States Court of 
Appeals for Veterans Claims and so that decision is now 
final. 38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1998).

In September 1998 and October 1999, the veteran filed motions 
of reconsideration of the February 1996 Board decision.  Upon 
review of the evidence, however, the Board found the prior 
decision legally and factually accurate and denied the 
veteran's motions.

An RO decision in July 1996 increased the rating for the 
veteran's service-connected bipolar disorder to 100 percent, 
effective from April 10, 1991.  In February 1998, the veteran 
filed a claim for entitlement to an earlier effective date 
for the grant of service connection for his bipolar disorder.  
He essentially argues that entitlement to service connection 
for this disability should be granted effective the date of 
discharge from service, as that is when the disease first 
became manifest.  He also argues that he never gave up this 
original appeal. 

The Board notes that the effective date of an evaluation and 
award of compensation based on new and material evidence 
received after a final disallowance will be the date of 
receipt of the new claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii) (1999).

In February 1996, the Board considered various pieces of 
documentary evidence to determine when the correct effective 
date of service connection.  As such, the Board noted that 
the veteran filed his original claim of entitlement to 
service connection for bipolar disorder in June 1989.  The RO 
denied entitlement to service connection in August 1989 and 
the veteran perfected an appeal to the Board of Veterans' 
Appeals.  However, in December 1990, the Board affirmed the 
RO decision and service connection was not established.  In 
April 1991, the veteran filed a Statement in Support of Claim 
claiming entitlement to service connection for a low back 
injury, chipped bone on his right wrist, frostbite on his 
left foot, tonsillitis, left shoulder injury, and a left 
index finger injury.  In September 1991, the veteran filed 
another Statement in Support of Claim requesting entitlement 
to service connection for bipolar disorder.  As noted above, 
in an October 1993 decision, the RO reviewed the evidence and 
granted service connection for a bipolar disorder, effective 
from April 10, 1991.  The veteran then appealed and, in a 
February 1996 decision, the Board denied an earlier effective 
date.

Evidence received since the 1996 Board decision includes some 
statements from the veteran and medical treatment records.  
Specifically, the newly submitted evidence consists of a 
military record of discharge dated October 1979, Social 
Security Administration records, a mental evaluation court 
document from May 1988, private medical treatment records 
dated December 1991, results from an August 1993 VA 
examination, VA medical records from November 1993, results 
from a June 1996 VA examination, private medical records 
dated January 1998, and statements from the veteran dated 
February 1998, September 1998, and September 1999.

The military record of discharge indicated that the veteran 
was recommended for discharge due to a defective attitude 
towards the military.  The records associated with the Social 
Security Administration noted that the veteran was being 
treated for bipolar disorder as early as June 1985 and that 
private doctors in August 1988 also diagnosed the veteran 
with bipolar disorder.  The Court document from May 1988 
showed the Court wanted to determine if the veteran was 
competent to stand trial.  The private treatment records in 
1991 described that the veteran had bipolar disorder symptoms 
in service in 1979.  The August 1993 VA examination included 
a history of a bipolar disorder that began in service.  The 
1993 and 1996 VA medical records, and the private medical 
records from January 1998, also include a history of a 
bipolar disorder beginning in service.
The veteran has argued that he should be entitled to an 
earlier effective date for his bipolar disorder, dated back 
to discharge from service, as his symptoms began then.  He 
also argues that a VA examination should have been conducted 
during the adjudication of the first claim to establish 
entitlement to service connection at that time.

The additional evidence indicates that the veteran's bipolar 
disorder began in service, a fact that has already been 
established as service connection is in effect.  The medical 
evidence also describes the progression and severity of the 
veteran's bipolar disorder but does not go to establishing 
that an earlier effective date is in order.  Specifically, 
the new evidence does not alter the fact of the Board's 1990 
decision or that the veteran's application to reopen his 
claim was received earlier than April 1991.  Legal authority 
provides that the effective date for service connection and 
compensation, based on a reopened claim supported by new and 
material evidence, is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  Following the 
1990 Board decision, the veteran's application to reopen his 
claim for service connection for a psychiatric disorder was 
clearly not received prior to April 10, 1991.  This is not in 
dispute.  In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to an effective date earlier than April 10, 1991.











ORDER

Entitlement to an earlier effective date for the grant of 
service connection and the assignment of a 100 percent rating 
for bipolar disorder, prior to April 10, 1991, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 6 -


- 5 -


